November 21, 2007


Mr. Maxwell Lane Lowrey
Wilson Elser Moskowitz
Edelmen & Dicker
5847 San Felipe, Suite 2300
Houston, TX 77027

Mr. Alistair B. Dawson
Beck Redden & Secrest
1221 McKinney, Suite 4500
Houston, TX 77010-2010
Honorable William R. Burke
Harris County, 189th District Court
201 Caroline, 12th Floor
Houston, TX 77002


Mr. James W. Christian
Christian, Smith, & Jewell
2302 Fannin, Suite 500
Houston, TX 77002

RE:   Case Number:  07-0943
      Court of Appeals Number:  01-07-00934-CV
      Trial Court Number:  2004-29270

Style:      IN RE  BILFINGER BERGER AG AND BILFINGER BERGER GAS AND OIL
      SERVICES NIGERIA LIMITED

Dear Counsel:

      Today the Supreme Court of  Texas  granted  in  part  the  Motion  for
Temporary Relief and issued the enclosed stay order in the  above-referenced
case.  The Court requests that real parties in interest file a  response  to
the petition for writ of mandamus.  The response is due to be filed in  this
office no later than 3:00 p.m., December 19,  2007.   PLEASE  NOTE  Tex.  R.
App. P. 9.2(b), does not apply.  There is  no  filing  fee  associated  with
this requested response.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. Robert L.     |
|   |Chaiken           |
|   |Mr. Charles W.    |
|   |Lyman             |